Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US20130257370A1)  in view of Taylor (US20150194814A1)
With regard to claim 1, Ichikawa teaches about a method for checking a test primary unit  ( e.g., 100, Fig. 1) of an inductive test charging system for charging an electrical energy store ( e.g., 280, Fig. 1), wherein the test charging system comprises the test primary unit having a test primary coil ( e.g., 130, Fig. 1)and a reference secondary unit ( e.g., 200, Fig. 1) having a reference secondary coil ( e.g., 230, Fig. 1) , wherein the method comprises:
setting a plurality of different actual secondary unit impedance values ( the range of adjustment provided by the 250, Fig. 1) ( see [0111] range of impedance adjustment) of a secondary unit impedance at the reference secondary coil ( e.g., 230, Fig. 1); wherein the plurality of different actual secondary unit impedance values ( see [0111] 250 is capable of achieve a range of impedance adjustment) are values from a reference value range for the secondary unit impedance( reference range is the operating range of the 250, Fig. 1, see Fig. 9 reflected the adjusted value of 250);
Ichikawa does not explicitly teach checking whether an actual charging power of the energy store is able to be regulated to a setpoint charging power for the plurality of different actual secondary unit impedance values.
Taylor teaches checking whether an actual charging power of the energy store is able to be regulated to a setpoint charging power ( required power of the remote device, [0067] ,and Ichikawa teaches the required power is used to charge then energy store 280 in Fig. 1) for the plurality of different actual secondary unit impedance values ([0067].The remote device 12 may make adjustments to regulate power if it is receiving more than required, including using the regulation circuitry 52 to reduce the voltage being received, reconfiguring the impedance of the wireless power receiver 70, reconfiguring the rectifier 54, or varying the Q in order to reach the desired voltage. This teaches regulate the charging power to a desired/set point power at different impedance of the wireless power receiver/ second unit impedance. The reconfiguring the impedance process including the check whether the actual charging power of the energy store is able to regulated to the setpoint of charging power for that impedance, because if it is not able to reach the setpoint of charging power, the impedance would be reconfigured/changed to another value based on [0067])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ichikawa, to check whether an actual charging power of the energy store is able to be regulated to a setpoint charging power for the plurality of different actual secondary unit impedance values, as taught by Taylor, so that the receiver’s self-operating can reach the desired power/voltage for the load without requiring the wireless power supply to make changes such as reduce power ([0067] of Taylor)

3. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US20130257370A1)  and Taylor (US20150194814A1) in further view of Ritter (US20150244341A1)
With regard to claim 2, the combination of Ichikawa and Taylor teaches all the limitations of claim 1, but not wherein the checking is performed for different setpoint charging powers from a reference power range; and/or is performed for different offset positions between the reference secondary coil and the test primary coil from a reference offset range
However, Ritter teaches the checking is performed for different setpoint charging powers from a reference power range( An impedance controller may be coupled to the power receiving inductor and may be configured to increase or decrease an electrical impedance of the inductive power receiver in response to a change in a power requirement of a portable electronic device coupled to the inductive power receiver[0007], the reference power range could be the change range of the power requirement, and same as the Taylor, the checking process happened when determining whether the impedance needs to increase or decrease)
; and/or is performed for different offset positions between the reference secondary coil and the test primary coil from a reference offset range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure that the checking is performed for different setpoint charging powers from a reference power range; and/or is performed for different offset positions between the reference secondary coil and the test primary coil from a reference offset range , as taught by Ritter, in order to managing efficiency across an inductive charging interface with different power requirement ([0007] of Ritter)

Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichikawa (US 20110181123 A1) teaches as described above, the non-contact power reception device of the first embodiment takes a configuration in which the impedance is modified such that secondary self-resonant coil 110 does not resonate when power reception is not desired at the vehicle. The modification is effected by modifying the inductance by dividing the length of the coil with a relay. Accordingly, generation of an undesirable high voltage can be avoided since there is no portion for receiving the power electric power at the vehicle even if power transmission is continued at the power feeding device side.
Garbus (US 20190312459 A1) teaches When power is desired, the receiving device directs the transmitting device to resume power transmission by adjusting an adjustable impedance circuit coupled to the wireless power receiving circuit. The adjustable impedance circuit produces a mode-switching impedance change in the wireless power receiving circuit of the receiver and in the coil of the transmitting device. The transmitting device detects the impedance change and halts power transmission.
Holzworth (US20160216301A1) teaches an apparatus for testing an impedance range of a wireless power transmitter is provided. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836